Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159741(44)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                     SC: 159741                         Megan K. Cavanagh,
  In re DUPREE, Minors.                                              COA: 345455                                         Justices
                                                                     Kent CC Family Division:
                                                                     17-050621-NA; 17-050622-NA

  _______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s August 2,
  2019 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2019
        s0904m
                                                                                Clerk